Citation Nr: 1730873	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  14-16 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE


Entitlement to an initial compensable rating prior to February 15, 2017, and in excess of 10 percent thereafter, for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alexander Panio, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1943 and December 1953. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In November 2016, the Board remanded this case for further development, and it is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board apologizes for the delay, but additional development is necessary to ensure the Veteran is afforded every possible consideration.

The record includes a number of private audiograms dated during the appeal period with findings more severe than demonstrated during his VA examinations.  However, it is not clear if the examiners were state-licensed audiologists or if the Maryland CNC controlled speech discrimination test was employed during these examinations, and these criteria are necessary for the examination to be considered adequate for rating purposes.  38 C.F.R. § 4.85(a).  Clarification in this regard should be sought on remand.  Savage v. Shinseki, 24 Vet. App. 259 (2011).  Any updated treatment records should also be secured.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records.

2.  With any necessary assistance from the Veteran, obtain all outstanding relevant private treatment records, to include any updated audiograms from the Permanente Medical Group.

3.  Then contact the Permanente Medical Group and request clarification as to the following:

(i) whether J. Adamson and M. Barry (who conducted the Veteran's June 2011, April 2012, and January 2013 audiological evaluations), and any other individuals who may have tested the Veteran's hearing from that facility as a result of receipt of any updated treatment records, are state licensed audiologists; and

(ii) whether speech discrimination testing was conducted using the Maryland CNC test. 

In the event that the AOJ is unable to obtain this clarification in this regard, contact the Veteran and afford him the opportunity to do so.

4.  Then, after taking any development deemed necessary, readjudicate the issue on appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




